IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOSEPH BAUER,                            : No. 914 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                 Respondent              :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
TRANSPORTATION,                          :
                                         :
                 Intervenor              :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.